 CALIFORNIA STATE AUTOMOBILE ASSN.California State Automobile AssociationandTeam-sters Local No. 960,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 20-RC-11393October 23, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS KENNEDY ANDPENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director on July 13, 1973, anelection by secret ballot was conducted on August10, 1973.The official tally of ballots furnished the parties atthe conclusion of the election showed that, of ap-proximately 45 eligible voters, 45 cast ballots, ofwhich 31 were for, and 14 against, the Petitioner.Thereafter, on August 17, 1973, the Employer filedtimely objections to the election, a copy of which wasserved on the Petitioner. On September 20, 1973, theRegional Director issued a Supplemental Decisionand Certification of Representative overruling theEmployer's objections in their entirety and certifyingPetitioner as the collective-bargaining representativeof the employees in the appropriate unit.On October 1, 1973, the Employer filed a requestfor review of the Regional Director's SupplementalDecision and Certification of Representative. On Oc-tober 19, 1973, the request for review was denied bythe National Labor Relations Board.On January 7, 1974, the Employer filed a motionfor reconsideration with the Board with respect to itsdenial of the request for review in view of the deci-sion of the United States Supreme Court inN.L.R.B.v.Savair Manufacturing Co.,414 U.S. 270 (1973).On February 15, 1974, the Board granted theEmployer's motion for reconsideration of the Re-gional Director's Supplemental Decision and Certifi-cation of Representative with respect to Employer'sObjection 3 involving the matter of Petitioner's waiv-er of initiation fees and denied the motion in allother respects. The Board remanded the case to theRegional Director for the purpose of conducting ahearing. The Hearing Officer was directed to issue areport, "returnable to the Board, containing findingsof fact and resolutions of credibility to which thepartiesmay file exceptions and briefs." The Boardstayed the Certification of Representative pendingfurther action.On April 19, 1974, the Hearing Officer issued hisReport on Objections containing findings of fact. On223May 6, 1974, the Employer filed exceptions to theHearing Officer's Report on Objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:. 1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find that the following employees constitutean appropriate unit for the_purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All sales representatives working out of theEmployer's San Francisco, California, districtoffice; excluding all other employees, office cler-ical employees, guards and supervisors as de-fined in the Act.5.Objection 3 alleges that the Union coerced em-ployees into voting for it by offering to waive initia-tion fees and dues.On April 24, 1973, a "preliminary organizing"meeting attended by four sales representatives andthree union officials was held. Petitioner's businessmanager, Barney Apfel, recommended,inter alia,that there be no initiation fees for the "chartergroup" and that whether or not they had an initiationfee and the amount of the fee could be determinedby the full membership after they had a contract.The committee agreed to present this proposal alongwith the other proposals to their colleagues at a sub-sequent meeting.Three of the aforementioned four sales representa-tives subsequently held a meeting attended by all butone or two of the sales representatives of theEmployer's San Francisco office. No union officialswere present. In response to a question regarding ini-tiation fees, one of the committee members re-sponded that there would be no initiation fee al-though the membership could set initiation fees as itsaw fit.Another meeting attended by almost all of thesales representatives and the executive board of theUnion occurred on May 9, One employee made aninquiry concerning initiation fees. Business Manager214 NLRB No. 27 224DECISIONSOF NATIONALLABOR RELATIONS BOARDApfel responded to the effect that there would be noinitiation fees for the "charter member group" andthat the decision to have initiation fees in the futurewould be made by the membership. Union authori-zation cards were distributed at or near the end ofthemeeting. The Hearing Officer found that Busi-nessManager Apfel's statements concerning initia-tion fees occurred before any of the employees hadsigned cards or had become members of the Union.The petition was filed on May 16, 1973.By letter dated May 16, 1973, Apfel stated,interalia,"There will be no initiation fees for the chartermember group."A union's offer to waive initiation fees for thechartermembers of a new local, where the term"charter member" is ambiguous, is the kind of pre-election offer of waiver of initiation fees condemnedby the Supreme Court inSavair, supra; Inland ShoeManufacturing Co., Inc.,211 NLRB 724 (1974);TheColeman Company, Inc.,212 NLRB No. 129 (1974).Further, a prepetition offer to waive initiation feesisgrounds for an objection to the election. SeeGibson's Discount Center, a Division of Scrivner-Boo-gaart, Inc.,214 NLRB No. 22 (1974).While the Hearing Officer concluded that the"charter member group" consisted of all sales repre-sentatives of the Employer at the time of the organi-zation campaign and the period leading up to theelection on August 10, this finding is based on thesubjective intent of the union official who communi-cated the message whereas the proper considerationis the objective interpretation of the message by theemployees.Inland Shoe, supra; The Coleman Compa-ny, supra.Where, as in the instant case, the prepeti-tion and postpetition message is ambiguous and sub-ject to a reasonable interpretation by the employeesthat they can avoid initiation fees by joining theUnion prior to the election, then the message is ob-jectionable conduct. Accordingly, we shall sustaintheEmployer's Objection 3, set aside the election,and direct a second election.ORDERIt is hereby ordered that Employer's Objection 3be sustained, the election set aside, and a new elec-tion be held.IT IS FURTHER ORDERED that Case 20-RC-11393 be,and it hereby is, remanded to the Regional DirectorforRegion 20 for the purpose of conducting a newelection.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]